ARMED SERVICES BOARD OF CONTRACT APPEALS

    Appeal of -                                 )
                                                )
    Kentucky Business Enterprise                )    ASBCA No. 63023
                                                )
    Under Contract No. W9124J-20-D-0007         )

    APPEARANCE FOR THE APPELLANT:                    Dondra J. Meredith, Esq.
                                                      Education and Workforce
                                                       Development Cabinet
                                                      Frankfort, KY

    APPEARANCES FOR THE GOVERNMENT:                  Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Philip L. Aubart, JA
                                                      Trial Attorney

                    OPINION BY ADMINISTRATIVE JUDGE EYESTER
                     ON THE GOVERNMENT’S MOTION TO DISMISS

        The Department of the Army (Army or government) moves to dismiss the appeal
for lack of jurisdiction under the Contract Disputes Act (CDA), 41 U.S.C. §§ 7101-7109.
Specifically, the Army argues that Kentucky Business Enterprise (KBE or appellant)
failed to file its appeal with this Board within 90 days of the contracting officer’s final
decision (COFD). In this case, KBE erroneously filed its appeal with the Civilian Board
of Contract Appeals (CBCA) on day 90, and upon learning of the mistake, filed its appeal
with this Board on day 91. KBE contends the Board nonetheless has jurisdiction because
KBE submitted its notice of intent to appeal to the contracting officer within 90 days of
the COFD. For the reasons set forth below, we grant the government’s motion.

              STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

       On February 10, 2020, the Army awarded indefinite-delivery, indefinite-quantity
contract W9124J-20-D-0007 to KBE 1 for full food service functions at the Army base

1
    The request for proposals solicited offers from state licensing agencies (SLA) under the
         Randolph-Sheppard Act (RSA), 20 U.S.C. § 107 et. seq. (R4, tab 2 at 78). The
         Army awarded the contract to the Vocational Rehabilitation Division of the Office
         of the Blind, which is an SLA pursuant to the RSA (R4, tab 5 at 1, 110). By an
in Ft. Knox, Kentucky (R4, tab 5 at 1, 49). The contract incorporated by reference
Federal Acquisition Regulation (FAR) 52.212-4, CONTRACT TERMS AND
CONDITIONS-COMMERCIAL ITEMS (OCT 2018) (R4, tab 5 at 1, 25, 45-47). That
clause contains subparagraph (d) on disputes stating, in relevant part that “[f]ailure of
the parties to this contract to reach agreement on any request for equitable adjustment,
claim, appeal or action arising under or relating to this contract shall be a dispute to be
resolved in accordance with the clause at [FAR] 52.233-1, Disputes, which is
incorporated herein by reference.” FAR 52.233-1(f), DISPUTES, states that “[t]he
Contracting Officer’s decision shall be final unless the Contractor appeals or files a suit
as provided in 41 U.S.C. chapter 71.”

       The Army subsequently issued task orders W9124D-20-F-0754 and W9124D-21-
F-0313 pursuant to the contract (R4, tabs 12, 16, 29). All task orders were subject to the
terms and conditions of the contract (R4, tab 5 at 40).

       On Friday, June 4, 2021, at 10:01 pm, 10:20 pm, and 10:28 pm, the contract
specialist emailed KBE modifications to the contract and two task orders (R4, tab 37).
The modifications, which were signed by the contracting officer, stated:

       A.) In accordance with Federal Acquisition Regulation (FAR) 52.212-4(m)
       the Government is permitted to terminate this contract, or any part hereof,
       for cause in the event [the] Contractor fails to provide the Government,
       upon request, with adequate assurances of future performance. The
       Contracting Officer has determined that the contractor failed to provide the
       Government with adequate assurances of future performance via the letter
       received 4 June 2021 and termination is warranted.

       B.) Since this is a termination for cause, the Government shall not be liable
       to the Contractor for any amount for supplies or services not accepted, and



       Order dated October 20, 2021, the Board requested clarification regarding the
       name of the contractor and appellant. KBE has explained that the appellant and
       contractor here are the same--the Commonwealth of Kentucky--and that the proper
       legal name is actually the Commonwealth of Kentucky, Education and Workforce
       Development Cabinet, Office of Vocational Rehabilitation, Division of KBE.
       According to KBE, the different names used in the contract and related documents
       arose from agency reorganizations. (Clarification of app. name at 1) KBE states
       that the Commonwealth of Kentucky, through KBE, is therefore the contractor and
       appellant (id.at 1-2).




                                              2
       the Contractor shall be liable to the Government for any and all rights and
       remedies provided by law.

       C.) The Government will inform the contractor of the remedies the
       government intends to seek on or about 6 July 2021.

       D.) This notice constitutes a final decision of the Contracting Officer[;] the
       Contractor has the right to appeal under the Disputes clause (see FAR
       33.211)

(R4, tabs 37a-37c at 1) The Army states it terminated the contract and task orders for
cause because KBE submitted a June 4, 2021 letter to the Army that demonstrated an
anticipatory repudiation “which clearly manifested [the] contractor’s inability to perform
the contract” beginning June 5, 2021 (R4, tabs 37a-37c at 2). The Army provided a
document showing that the emails were delivered to KBE on June 4, 2021 (R4, tab 38).
In addition, the appellant agrees that it received these modifications on June 4, 2021 (app.
resp. at 2). We find that the Army issued a COFD on June 4, 2021, terminating the
contract and task orders for cause, and KBE received this COFD on that same day.

        On Thursday, September 2, 2021, counsel for KBE filed a notice of appeal with
the CBCA requesting that the termination for cause be modified to a termination for
convenience and stating that KBE was not seeking monetary relief. KBE also sent the
notice to the contracting officer at his .mil email address. The attachment to the email
was titled “Notice of Appeal W Exhibits.pdf.” (App. sup. R4, tab 6) We find there is no
mention of an intent to appeal to the ASBCA in this email.

       On Friday, September 3, 2021, counsel for KBE filed its notice of appeal with the
ASBCA. The attachment to the appeal was titled “Notice of Appeal – ASBCA.pdf.”
(App. supp. R4, tab 7)

                                        DECISION

        As noted above, the Army moves to dismiss the appeal because the appellant did
not file its notice of appeal with this Board within 90 days of receipt of the COFD (gov’t
mot. at 2). KBE contends that although it errantly filed its notice of appeal with the
CBCA within 90 days of receipt of the COFD, it nonetheless also sent the notice to the
contracting officer on that same day. According to KBE, since the notice to the
contracting officer expressed dissatisfaction with the final decision (i.e., termination for
cause), and stated an intention to appeal to an authority above the contracting officer, this
Board has authority to hear the appeal under its longstanding precedent concerning




                                              3
“misdirected appeals.” (See App. resp. at 2-4) 2 In sum, KBE contends that misdirection
of a notice of appeal is not fatal when sufficient notice is sent timely to the contracting
officer (app. resp. at 4).

       The CDA states that a COFD “is final and conclusive and is not subject to review
by any forum, tribunal, or Federal Government agency, unless an appeal or action is
timely commenced as authorized by this chapter.” 41 U.S.C. § 7103(g). The CDA
further states that a contractor, “within 90 days from the date of receipt of a contracting
officer’s decision . . . may appeal the decision to an agency board. . . .” Id. § 7104(a).
Accordingly, the “90-day period in which to appeal to an agency board is part of a statute
waiving sovereign immunity which must be strictly construed and which cannot be
waived by a board.” Maria Lochbrunner, ASBCA No. 57235, 11-2 BCA ¶ 34,783
at 171,186 (citing Cosmic Constr. Co. v. United States, 697 F.2d 1389, 1390 (Fed. Cir.
1982); Waterstone Envtl. Hydrology and Eng’g, Inc., ASBCA No. 57557, 12-1 BCA
¶ 35,028 at 172,142. “Thus, even if an appellant files an appeal 91 days after its receipt
of the COFD, we do not possess jurisdiction over that appeal.” Haakenson Elec. Co.,
ASBCA No. 62606, 21-1 BCA ¶ 37,757 at 183,283.

       To calculate whether KBE filed its appeal in the required time period, we determine
both the date the COFD was received by the contractor and the 90-day period for making
an appeal commenced, and the effective date KBE filed its notice of appeal. Here, KBE

2
    KBE’s statement of facts concludes that the COFD did not contain the requisite
        paragraph of appeal rights required by 48 C.F.R. § 33.211(a)(4)(v) (app. resp.
        at 2). However, KBE does not argue that the alleged defect prejudiced KBE with
        respect to its appeal. And nor could it, since KBE had counsel file its appeal, an
        appeal was filed with a Board within 90 days of the COFD, and therefore KBE
        knew of its appeal rights when it received the decisions. See Bushra Co., ASBCA
        No. 59918, 16-1 BCA ¶ 36,355 at 177,239 (where appellant made no allegation
        that it was misled by termination letter that did not fully explain appeal rights, the
        deficient notice did not invalidate the termination letter’s starting of appeal clock);
        Grand Serv., Inc., ASBCA 42448, 91-3 BCA ¶ 24,164 (prescribed notice of appeal
        rights, as set forth at FAR 33.211, does not require the contracting officer to
        identify the Board’s address, or even the board’s specific name, in the decision);
        Medina Contracting Co., ASBCA No. 53783, 02-2 BCA ¶ 31,979 (appeal was
        untimely where not filed with the Board within 90 days and appellant did not
        allege or demonstrate defect in contracting officer’s final decision involving a
        termination for default which stated the contractor had a right to appeal but failed
        to identify appeal forums or deadlines).




                                                4
received the COFD on June 4, 2021, and appealed to the ASBCA on September 3, 2021,
91 days later. That appeal was plainly untimely.

        As KBE notes, the Board has in the past, under narrow circumstances, taken
jurisdiction of appeals under the CDA where notices of appeal were timely filed with a
contracting officer, or certain Defense components, since in those cases it was tantamount
to filing with the Board; this is sometimes referred to as a “misdirected appeal.” See
Afghan Active Grp., ASBCA No. 60387, 16-1 BCA ¶ 36,349 at 177,211-12; Ft. McCoy
Shipping & Servs., ASBCA No. 58673, 13 BCA ¶ 35, 429 at 173,794-95; Waterstone
Envtl. Hydrology and Eng’g, Inc., 12-1 BCA ¶ 35,028 at 172,142; Thompson Aerospace,
Inc., ASBCA Nos. 51548, 51904, 99-1 BCA ¶ 30,232 at 149,569-70 (timely notice of
appeal to contracting officer). “To be adequate, a notice of appeal requires only a writing
filed within the requisite time period, expressing dissatisfaction with the [contracting
officer]’s decision, and indicating an intention to appeal the decision to a higher
authority.” Eur-Pac Corp., ASBCA No. 61647, 18-1 BCA ¶ 37,202 at 181,107; see also
Contraves-Goerz Corp., ASBCA No. 26317, 83-1 BCA ¶ 16,309. With respect to the
requirement that the notice indicate an intention to appeal to a higher authority--the
criterion most important here--we have stated that the notice to appeal to the contracting
officer must “reasonably . . . demonstrate an intent to appeal to the Board in order for our
jurisdiction to attach.” Eur-Pac Corp., 18-1 BCA ¶ 37,202 at 181,107 (quoting Oconto
Elec., Inc., ASBCA No. 36789, 88-3 BCA ¶ 21,188 at 106,939).

        Accordingly, in the past, the Board has “not taken jurisdiction over appeals
misfiled with different tribunals” despite being filed on time with the contracting officer.
Waterstone Envtl. Hydrology and Eng’g, Inc., 12-1 BCA ¶ 35,028 at 172,142. For
example, and similar to the facts here, in Interaction Research Instit., Inc., ASBCA
No. 55198, 06-1 BCA 33,189, we dismissed as untimely a late appeal filed with the
ASBCA, which had been timely filed with the General Services Board of Contract
Appeals (which is now the CBCA). In that appeal, we concluded that the appellant’s
letter to the contracting officer “did not clearly express its election to appeal to this
Board. . . .” Id. at 164,512 (emphasis added) (citing Stewart-Thomas Indus., Inc.,
ASBCA No. 38773, 90-1 BCA ¶ 22,481 at 112,836 (notice of appeal must express an
election to appeal to this Board)); see also Maria Lochbrunner, 11-2 BCA ¶ 34,783
at 171,186 (letter sent to contracting officer expressed intent to appeal to a German court
and not ASBCA and therefore was not a “misdirected appeal”).

       We likewise conclude that KBE’s email to the contracting officer did not express
any intent to appeal to the ASBCA. Rather, the email, which was filed with the CBCA at
the same time, demonstrates that KBE knows how to file appeals on time with a Board.
KBE’s email to the contracting officer is not a misdirected appeal, and KBE’s appeal is
untimely.




                                             5
                                    CONCLUSION

       We do not possess jurisdiction because appellant failed to file a notice of appeal
with this Board within 90 days of the COFD. Therefore, we grant the government’s motion
to dismiss, and dismiss this appeal with prejudice.

      Dated: February 16, 2022




                                                 LAURA EYESTER
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                          I concur




 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals


      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 63023, Appeal of Kentucky
Business Enterprise, rendered in conformance with the Board’s Charter.

      Dated: February 16, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           6